IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 323 EAL 2021
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal
                                               :   from the Unpublished
              v.                               :   Memorandum and Order of the
                                               :   Superior Court at No. 593 EDA 2020
                                               :   entered on June 22, 2021, affirming
 DARRELL WASHINGTON,                           :   the PCRA Order of the Philadelphia
                                               :   County Court of Common Pleas at
                     Petitioner                :   No. CP-51-CR-0012797-2008
                                               :   entered on March 12, 2019


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2021, the Petition for Allowance of Appeal

is GRANTED, limited to the issue of whether the Superior Court of Pennsylvania erred in

holding that Petitioner Washington waived his ineffective assistance of counsel claim

against PCRA counsel. The judgment of the Superior Court is VACATED, and the matter

is REMANDED for reconsideration in light of Commonwealth v. Bradley, __ A.3d __, 2021

WL 4877232 (Pa. 2021).

      Allocatur is DENIED as to all remaining issues.